Citation Nr: 1713336	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 20 percent from June 27, 2008, to April 16, 2009, for service-connected lumbar spine degenerative joint disease (DJD) with sclerosis and osteophyte formation.

3.  Entitlement to a rating in excess of 10 percent from May 14, 2010, to September 4, 2011, for service-connected lumbar spine DJD with sclerosis and osteophyte formation.

4. Entitlement to a rating in excess of 10 percent from September 11, 2012, to September 30, 2013, for service-connected lumbar spine DJD with sclerosis and osteophyte formation.

5. Entitlement to a rating in excess of 20 percent from September 30, 2013, for service-connected lumbar spine DJD with sclerosis and osteophyte formation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 1982 to April 1991, from October 2006 to November 2006, from April 2009 to May 2010, and from September 2011 to September 2012, including service in Iraq.  He earned two Good Conduct Medals, the Overseas Service Ribbon, the Army Commendation Medal, two Army Achievement Medals, the Meritorious Service Medal, the Iraq Campaign Medal with Campaign Star, and the Meritorious Unit Commendation.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated April 2009, May 2009, and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The RO in May 2009 granted service connection and assigned an initial 20 percent rating for the appellant's lumbar spine DJD with sclerosis and osteophyte formation, effective June 27, 2008.  In June 2009, VA notified the appellant that his award had been discontinued because he had returned to active duty.  See 38 U.S.C.A. § 5304(c) (VA regulation prohibits the receipt of disability compensation benefits for any period in which the person receives active service pay.).  The appellant did not dispute his ineligibility to receive VA compensation while on active duty.

In April 2010, the appellant filed a Notice of Disagreement (NOD) as to the initial rating assigned between June 27, 2008, and April 16, 2009.  The NOD also served as a claim for recommencement of payments pursuant to 38 C.F.R. § 3.654.  In May 2010, the RO issued a rating decision to resume payments and assigned a 10 percent rating, effective May 14, 2010, the day after the appellant's release from active duty.  In June 2010, the appellant expressed disagreement with the assigned 10 percent rating.  The RO increased the disability rating to 20 percent, effective September 30, 2013, in a November 2013 rating decision.

The Board observes that the appellant returned to active duty service from September 4, 2011, to September 10, 2012, but apparently continued to receive payments throughout this period.  As stated above, receipt of VA disability benefits during periods of active duty is prohibited.  Thus, in its November 2014 remand, the Board recharacterized the issues on appeal to account for this period of active duty service.  See 38 C.F.R. § 3.654.  The Board observes that the appellant notified VA of this overpayment and requested the total overpayment amount so he could rectify VA's error.

In the appellant's April 2012 VA Form 9, he requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  The appellant was scheduled for such a hearing in July 2014 but, for reasons which are unclear, the hearing was not held.  In November 2014, the Board remanded the matter in order to afford the appellant his requested hearing.  The appellant, however, subsequently withdrew his hearing request in June 2016 and the case was returned to the Board.

The issues of entitlement to 1) an initial rating in excess of 20 percent from June 27, 2008, to April 16, 2009, 2) a rating in excess of 10 percent from May 14, 2010, to September 4, 2011, 3) a rating in excess of 10 percent from September 11, 2012, to September 30, 2013, and 4) a rating in excess of 20 percent from September 30, 2013, for service-connected lumbar spine DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A chronic left shoulder disability, to include arthritis, did not have its inception during the appellant's active service or within the applicable presumptive period, and the most probative evidence indicates that his current left shoulder disability, left shoulder AC degenerative joint disease, status post arthroscopy with repair of SLAP lesion, is not causally related to his active service or any incident therein.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in active service and left shoulder arthritis may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a July 2008 letter issued prior to the initial decision on the claim, and in subsequent letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b) (1).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

The appellant was also afforded a VA medical examination in connection with his claim of entitlement to service connection for a left shoulder disability in September 2013.  38 C.F.R. § 3.159(c) (4).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinions are predicated on both an examination of the appellant as well as a full reading of all available records.  The basis for the examiner's opinions are clear and consistent with the record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      
B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection requires 1) evidence of a current disability; 2) evidence of a service-connected disability; and 3) medical nexus establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Analysis

      A.  Background

During his September 2013 VA examination, the appellant stated that he injured his left shoulder while on active duty in Germany, during the 1980s, when he was knocked against a door.  He explained that it healed. The appellant also stated that he injured his left shoulder in 2004, while not on active duty.  He explained that he felt a pop in his left shoulder and experienced pain the next morning.  Surgery was required, which occurred in April 2004.  The appellant stated that he did well after healing from surgery, has not experienced any further injury to his left shoulder, and that, as of his VA examination in September 2013, his left shoulder continues to do well.  There is no indication in the claims file that the appellant's left shoulder condition has changed since the September 2013 VA examination.

      B.  Service Connection for Left Shoulder Disability

The appellant was afforded a VA examination to determine the etiology of his current left shoulder disability in September 2013.  After examining the appellant and reviewing the claims file, the VA physician diagnosed the appellant as having left shoulder AC degenerative joint disease, status post arthroscopy with repair of SLAP lesion, and opined that it was less likely than not that the appellant's current left shoulder disability was incurred in or caused by service.

The VA physician noted that the appellant's service treatment records were negative for a left shoulder disability during service.  The VA physician stated that while there may have been a left shoulder incident during the appellant's initial period of active duty in the 1980s, there was no indication that the appellant developed a persistent or chronic left shoulder condition following the incident, suggesting that the reported left shoulder injury resolved without residual disability.  The Board notes, for example, that during March 1983 and August 1987 Airborne physical examinations, and at a September 1984 Class I flight physical, the appellant denied having or ever having had a painful or "trick" shoulder and clinical evaluation of the upper extremities was normal.  At his March 1991 military separation medical examination, the appellant again denied having or ever having had a painful or "trick" shoulder and no shoulder disability was identified on clinical evaluation.  

The VA physician further explained that the appellant's medical records indicated that the appellant injured his left shoulder in January 2004, while not on active duty, and that the appellant required surgery, which was performed in April 2004.  It was noted that the operative report did not support a conclusion that the entirety of the appellant's left shoulder condition at the time of surgery was due to a single injury.  However, the VA physician explained, it also did not suggest that a condition that started 13 or more years earlier in service was related to the appellant's then-current condition.  The appellant reported that, after service, he worked as a mechanic in the 1990s.  The VA physician noted that there was no indication in the appellant's current history or examination that there was any current left shoulder condition related to any period of his active duty service and that the appellant's service medical records were also negative for such an indication.  

Although the appellant submitted private medical records, there is no medical opinion in the claims file that the appellant's claimed left shoulder disability was at least as likely as not caused by or incurred in service.  The VA examiner provided a reasoned rationale for his opinion that the appellant's current left shoulder disability was less likely than not caused by service, despite his reported left shoulder injury in the 1980s, and because of the appellant's intervening 2004 injury.

Further, the evidence does not show, nor does the appellant contend, that secondary or presumptive service connection is warranted in this case.  38 C.F.R. §§ 3.307, 3.309.  The Board notes that left shoulder arthritis was not clinically evident in service or within the first post-service year.  Rather, the record indicates that arthritis was not diagnosed until 2003.  In addition, there is no evidence of any other presumptive disability delineated in section 3.303(b), nor is there any indication of continuity after service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is also no indication of a nexus between the appellant's active service and the current left shoulder disability.  Rather, as set forth above, the evidence of record weighs against this element.  Thus, upon weighing the evidence in its entirety, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      C.  Presumption of Regularity

The Board notes that in a March 2017 brief, the appellant's representative noted that 

Our review of the record reflects the appellate [sic] to have appeared before the local rating authority, accompanied by his representative for the purpose of providing oral testimony in support of his current appeal.  For the sake of brevity, we direct the attention of the Board to a typed transcript of this proceeding contained within the record.  

The Board has been unable to locate a typed hearing transcript in the record on appeal.  Indeed, VA's records affirmatively indicate that the appellant neither attended nor requested a hearing before RO personnel in connection with this appeal, to include an informal hearing conference before a Decision Review Officer.  It appears, therefore, that the reference to a typed transcript by the appellant's representative is boilerplate inadvertently inserted into the brief.  Given the record, the Board presumes that had a transcript of a hearing been made in this case, it would have been included in the record on appeal.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926); Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding presumption of regularity in the administrative process).


ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

Recently, the U.S. Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, in order for an examination to be considered adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although range of motion testing results were provided during the January 2009, May 2010, and September 2013 VA medical examinations, active and passive range of motion testing was not conducted.  See 38 C.F.R. § 4.59.  Because the VA medical examinations do not contain these findings, according to the Court, they are inadequate for compensation purposes.  Under these circumstances, a remand for an additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA medical examination to clarify the severity of his lumbar spine DJD disability.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.

The examination report should include the range of motion of the lumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also state whether the appellant's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes since June 27, 2008.

The examination report should also identify all neurological manifestations of the service-connected low back disability, if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


